DETAILED ACTION
In a communication received on 20 January 2021, applicants amended claims 1, 3, 8, and 16.
Claims 1, 3-8, and 10-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 8 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajkumar et al. (US 2013/0290503 A1) in view of Durham et al. (US 8,892,648 B1), and further in view of Moromisato et al. (US 2011/0173570 A1).


determining, for each user determined, a target identifier of the target information and strength of interest of the user in the target information as a push task for the user (i.e., display to a user messages and/or content based on relevancy and frequency in Rajkumar, ¶0086); and
pushing a target push message corresponding to the target push task to the user, the target push message comprising target information corresponding to a target identifier of the target push task and the push user pushing the target information (i.e., display to a user messages and/or content based on relevancy and frequency in Rajkumar, ¶0086),
wherein the pushing the target push message corresponding to the target push task to the user comprises:
acquiring a first historical push message that has been pushed previously to the user as a first previous target push message (i.e., camera advertisement allowed for recurring display to the user subject to a frequency cap in Rajkumar, ¶0086);
determining that the first historical push message meets a condition of being pushed again by the push user, the determining comprising determining that a push period of time for the first historical push message is still valid (i.e., publisher and sponsor agreement to display a content item a specified number of times before a specified date in Rajkumar, ¶0040) and determining that a strength of interest of the user in the information of the first historical push message is at least one of the greatest or is greater than the predetermined strength threshold (i.e., limiting the number of impressions or times 
acquiring a second historical push message that has been pushed previously to the user as a second previous target push message (i.e., determine and select eligible content, content can be retrieved from a cache in Rajkumar, ¶0022, ¶0028, ¶0039);
determining that the second historical push message does not meet a condition of being pushed again by the push user, the determining comprising at least one of determining that a push period of time for the second historical push message is no longer valid or determining that a strength of interest of the user in the information of the second historical push message is less than the predetermined strength threshold (i.e., determine and select eligible content, advertisement that has exceeded the number of impressions per user per time period will not be selected or shown in Rajkumar, ¶0022, ¶0028);
generating a feedback page comprising the target push message and the at least one normal message, wherein the feedback page further comprises the first historical push message in response to the first historical push message meeting the condition of being pushed again (i.e., a feed displaying notifications and messages from other users in Rajkumar, ¶0022, ¶0037), and
wherein the feedback page is absent the second historical push message in response to the second historical push message failing to meet the condition of being pushed again (i.e., the recurring content will not be displayed if the frequency captor impressions is exceeded in Rajkumar, ¶0022, ¶0037), wherein generating the feedback page further comprises:


Rajkumar discloses fixing a number of impressions of recurring content to a specified number to limit presentation of ads based on time/relevancy (¶0022).  Durham do(es) not explicitly disclose the following.  Durham, in order to improve a content player experience by supplementing the application with social media networking features (col. 1 lines 6-14), discloses:
determining, according to target information, users who meets a condition, the users having rights to receive the target information pushed by a push user (i.e., storing user associations and linkages, linked users have been authorized to receive information published by other users in Durham, col. 3 line 45 to col. 4 line 30);
determining a push task having the greatest strength of interest or a push task whose strength of interest is greater than a predetermined strength threshold as a target push task (i.e., published information must have its relevance measure exceed a threshold in Durham, col. 7 lines 22-45);
acquiring at least one normal message, wherein the at least one normal message is posted by at least one other user that is followed by the user (i.e., a feed displaying notifications and messages from other users in Durham, fig. 2); and
pushing the feedback page to a terminal device of the user (i.e., displaying a feed for showing messages received from the system in Durham, fig. 2).
Based on Rajkumar in view of Durham, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Durham to 

Rajkumar discloses the recurring content on a feed will not be displayed if the frequency captor impressions is exceeded (¶0022, ¶0037).  Moromisato do(es) not explicitly disclose the following.  Moromisato, in order to subtlely present information of interest without distracting the user from viewing the social data feed or overly consume screen space (¶0025 lines 1-4), discloses:
arranging the at least one normal message on the feedback page according to a timeline corresponding to a time when the at least one normal message was posted by the at least one other user (i.e., data items from users that are followed by the recipient of the items on the feed, arrange followed content in order of newest to oldest according to publication in Moromisato, ¶0021);
acquiring a push moment of the first historical push message, the push moment comprising a time when the first historical push message was pushed previously to the user as a previous target push message (i.e., previously presented data items that have been pushed down the data feed on subsequent presentation of the feed, arranging the "missed" content according to its publication time in Moromisato, ¶0022);
arranging the first historical push message (i.e., previously presented data items that have been pushed down the data feed on subsequent presentation of the feed in Moromisato, ¶0022) relative to the at least one normal message (i.e., data items from users that are followed by the recipient of the items on the feed in Moromisato, ¶0020)  in the timeline on the feedback page according to the push moment relative to the time when the at least one normal message was posted (i.e., data items in the feed are sorted by reverse chronological order in Moromisato, ¶0021);

Based on Rajkumar in view of Durham, and further in view of Moromisato, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Moromisato to improve upon those of Rajkumar in order to subtlely present information of interest without distracting the user from viewing the social data feed or overly consume screen space.

With respect to claim 8, the limitations of claim 8 are similar to the limitations of claim 1.  Therefore, claim 8 is rejected with the same reasoning as claim 1.

With respect to claim 16, the limitations of claim 16 are similar to the limitations of claim 1.  Therefore, claim 16 is rejected with the same reasoning as claim 1.

With respect to claim 17, Rajkumar discloses fixing a number of impressions of recurring content to a specified number to limit presentation of ads based on time/relevancy (¶0022).  Rajkumar do(es) not explicitly disclose the following.  Durham, in order to improve a content player experience by supplementing the application with social media networking features (col. 1 lines 6-14), discloses: the method according to claim 1, wherein a push task list includes at least one push task, and each push task 
Based on Rajkumar in view of Durham, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Durham to improve upon those of Rajkumar in order to improve a content player experience by supplementing the application with social media networking features.

With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 17.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 17.
With respect to claim 19, the limitation(s) of claim 19 are similar to those of claim(s) 17.  Therefore, claim 19 is rejected with the same reasoning as claim(s) 17.


Claims 3-5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajkumar et al. (US 2013/0290503 A1) in view of Durham et al. (US 8,892,648 B1) and Moromisato et al. (US 2011/0173570 A1), and further in view of Luu (US 2013/0332523 A1).

With respect to claim 3, Durham discloses publishing only relevant information motivated by a desire to throttle information published in the microblogging environment (col. 7 lines 22-45).  Rajkumar, Durham, and Moromisato do(es) not disclose ordering by chronological order.  Luu, in order to improve usability due to increased efficiency by the user to browse through news feeds (¶0050), teaches: the method according to claim 1, wherein the generating a feedback page comprising the 
Based on Rajkumar in view of Durham and Moromisato, and further in view of Luu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Luu to improve upon those of Rajkumar in order to improve usability due to increased efficiency by the user to browse through news feeds.

With respect to claim 4, Durham discloses publishing only relevant information motivated by a desire to throttle information published in the microblogging environment (col. 7 lines 22-45).  Rajkumar, Durham and Moromisato do(es) not disclose ordering by chronological order.  Luu, in order to improve usability due to increased efficiency by the user to browse through news feeds (¶0050), teaches: the method according to claim 1, after the pushing a target push message corresponding to the target push task to the user, further comprising: deleting the push task corresponding to the target push message; and determining the target push message as a historical push message (i.e., some push content is stored for repeat transmission as taught/suggested by determining previously presented news feed stories, in order to prevent relevant content that was previously presented from being missed in Luu, ¶0002, ¶00024).
Based on Rajkumar in view of Durham and Moromisato, and further in view of Luu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Luu to improve upon those of Rajkumar in order to improve usability due to increased efficiency by the user to browse through news feeds.


Based on Rajkumar in view of Durham and Moromisato, and further in view of Luu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Luu to improve upon those of Rajkumar in order to improve usability due to increased efficiency by the user to browse through news feeds.

With respect to claim 10, the limitations of claim 10 are similar to the limitations of claim 3.  Therefore, claim 10 is rejected with the same reasoning as claim 3.
With respect to claim 11, the limitations of claim 11 are similar to the limitations of claim 4.  Therefore, claim 11 is rejected with the same reasoning as claim 4.
With respect to claim 12, the limitations of claim 12 are similar to the limitations of claim 5.  Therefore, claim 12 is rejected with the same reasoning as claim 5.


Claim 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajkumar et al. (US 2013/0290503 A1) in view of Durham et al. (US 8,892,648 B1) and Moromisato et al. (US 2011/0173570 A1), and further in view of Schoen et al. (US 2012/0203831 A1).

With respect to claim 6, Rajkumar discloses: the method according to claim 1, before the pushing a target push message corresponding to the target push task to the user, further comprising:
acquiring the target identifier of the target push task (i.e., using anonymous identifiers to avoid personally identifiable information to identify the users devices in Rajkumar, ¶0031);
searching a prestored push information list according to the target identifier, the push information list storing at least one group of corresponding relationships, and each group of corresponding relationships comprise a target identifier, push information, a push user, and a push period of time for the target identifier that are bound (i.e., associating content with user device and user to maintain relationship with impressions per advertisement per user in a time period in Rajkumar, ¶0022).
Rajkumar, Durham and Moromisato do(es) not disclose a push period.  Schoen, in order to generate more revenue from marketing based on the fact that stories integrated into user newsfeeds are more likely to be viewed (¶0009), teaches: acquiring a push period of time for the target identifier that is in a same group of corresponding relationships as the target identifier; and executing, if an end moment of the push period of time for the target identifier is not reached yet, the step of pushing a target push message corresponding to the target push task to the user (i.e., push the content if period for pushing has not expired as taught/suggested by promote a story with temporal criteria such as only promoting a story into user newsfeeds for three days in Schoen, ¶0045).
Based on Rajkumar in view of Durham and Moromisato, and further in view of Schoen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Schoen to improve upon those of Rajkumar in order to generate more revenue from marketing based on the fact that stories integrated into user newsfeeds are more likely to be viewed.

With respect to claim 13, the limitations of claim 13 are similar to the limitations of claim 6.  Therefore, claim 13 is rejected with the same reasoning as claim 6.


Claim 7, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajkumar et al. (US 2013/0290503 A1) in view of Durham et al. (US 8,892,648 B1), Moromisato et al. (US 2011/0173570 A1) and Schoen et al. (US 2012/0203831 A1), and further in view of Grossman (US 2013/0254290 A1).

With respect to claim 7, Durham discloses publishing only relevant information motivated by a desire to throttle information published in the microblogging environment (col. 7 lines 22-45).  Rajkumar, Durham, Moromisato, and Schoen do(es) not disclose indicating unread content.  Grossman, in order to facilitate saving of content for later viewing based on an overwhelming stream of incoming content (¶0095), teaches: the method according to claim 6, before the determining a push task having the greatest strength of interest or a push task whose strength of interest is greater than a predetermined strength threshold as a target push task, further comprising: detecting whether a mark of a push task list that corresponds to the user and stores the push task is unread; executing, when a detection result is that the mark of the push task list that corresponds to the user and stores the push task is unread, the step of determining the target push task of the user (i.e., push unread content as taught/suggested by stories can be marked as unread and eventually marked as read when viewed, motivated by a need to be able to save and view content at a later time in Grossman, ¶0095).
after the determining a push task having the greatest strength of interest or a push task whose strength of interest is greater than a predetermined strength threshold as a target push task, further 
Based on Rajkumar in view of Durham, Moromisato and Schoen, and further in view of Grossman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Grossman to improve upon those of Rajkumar in order to facilitate saving of content for later viewing based on an overwhelming stream of incoming content.

With respect to claim 14, the limitations of claim 14 are similar to the limitations of claim 7.  Therefore, claim 14 is rejected with the same reasoning as claim 7.

With respect to claim 15, the limitations of claim 15 are similar to the limitations of claim 7.  Therefore, claim 15 is rejected with the same reasoning as claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446.  The examiner can normally be reached on Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. L./Examiner, Art Unit 2447                                                                                                                                                                                                        4/24/2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447